Citation Nr: 0715809	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-17 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from August 1943 to January 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2002 and later 
by the Department of Veterans Affairs (VA) Nashville, 
Tennessee, Regional Office (RO).  In November 2006, the Board 
denied a claim for service connection for residuals of a head 
injury, and remanded the claim for service connection for a 
psychiatric disorder for further development.  The requested 
development has since been completed, and the case is now 
ready for appellate review.   


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present during 
service, a psychosis was not manifest within a year of 
separation from service, and a currently diagnosed 
psychiatric disorder did not develop as a result of any 
incident during service.

2.  The veteran does not have post-traumatic stress disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder, was not incurred in or aggravated by 
service, and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in February 2002, August 2002, February 2004, August 
2004 and December 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letters adequately 
informed the veteran that he should submit any additional 
evidence that he had in his possession.  Although the initial 
letter was not provided prior to the adjudication of the 
claim, the veteran was afforded an opportunity to submit 
evidence and the claim was subsequently readjudicated.  He 
has not made any complaints regarding the timing of the 
letter.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  The veteran was afforded a VA 
psychiatric examination.  The veteran has declined a hearing.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

The Board notes that the veteran's claim was previously 
denied in October 1998, and the veteran did not appeal that 
decision.  In that decision, it was stated that there were no 
service medical records available, and no evidence of a 
relationship between any current nervous condition and 
military service more than 40 years earlier.  The RO 
determined in August 2006 that the veteran has submitted new 
and material evidence to reopen that claim consisting of his 
own statements as to the occurrence of in-service trauma.  
The Board concurs with that determination.  Therefore, the 
claim may be considered on a de novo basis.

The veteran contends that trauma in service caused him to 
have a current disabling psychiatirc disorder.  In a written 
stated dated in March 2004, the veteran reported that he was 
wounded in the head at Pearl Harbor, and was treated at the 
San Francisco Hospital for two months.  He stated that he had 
a plate in his head to repair the damage.  He stated that he 
received a Purple Heart at discharge from service.  

The Board notes that the veteran's period of service, which 
began in 1943, took place after the attack on Pearl Harbor in 
December 1941.  Moreover, the veteran's service medical 
records are negative for any references to the claimed in-
service trauma.  The veteran's service personnel records are 
also negative for the claimed Purple Heart Medal.  Service 
medical records dated between September and December 1945 do 
reflect that the veteran was seen for complaints of 
nervousness and erratic behavior.  The service medical 
records reflect that he was admitted to the United States 
Naval Hospital in September 1945 for treatment of complaints 
of homesickness and inability to get along, but there was no 
mention of any head injury.  The admission diagnosis was 
hysteric psychoneurosis.  The report of a service medical 
survey dated in November 1945 reflects that the veteran was 
found to be unfit for service.  The separation diagnosis was 
mental deficiency.  

The Board notes that mental deficiency is not considered to 
be a disability for which compensation may be paid.  
Congenital or developmental defects, refractive errors of the 
eye, personality disorders and mental deficiency are not 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation.  See 
38 C.F.R. § 3.303(c).  Thus, the contemporaneous evidence 
contradicts the veteran's claim.  

The earliest medical evidence of the presence of a 
psychiatric disorder is from many years after service.  A 
private hospital record dated in October 1990 reflects 
treatment for depression and a suicidal gesture while under 
the influence of alcohol.  The record does not contain any 
indication that the problems were related to service.  

Although the veteran has offered his own theory that his 
current psychiatric problems are related to his period of 
service, the mere contentions of the veteran, no matter how 
well-meaning, without supporting medical evidence that would 
etiologically relate his claimed disabilities with an event 
or occurrence while in service, will not support his claim.  
Lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The only competent medical opinion weighs against the claim.  
The report of a psychiatric examination conducted by the VA 
in February 2007 reflects that the only diagnosis was 
dementia, not otherwise specified, either Alzheimer's or 
alcohol related; and major depression.  PTSD was not 
diagnosed.  The examiner stated that if the veteran had been 
demented, psychotic or severely depressed in service, the 
examiner thought that it would have been noted in service.  
He concluded that he could not substantiate any service-
connected injury consistent with the veteran's current 
presentation.    

Therefore, the Board finds that the preponderance of the 
evidence shows that a currently diagnosed psychiatric 
disorder was not present during service, and a psychosis was 
not manifest within a year after service.  A currently 
diagnosed psychiatric disorder did not develop as a result of 
any incident during service.  In addition, the veteran does 
not currently have PTSD.  Accordingly, the Board concludes 
that an acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by service, and a psychosis may 
not be presumed to have been incurred in service.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


